Order entered August 5, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00926-CV

                          IN RE KIMBERLY BAILEY, Relator

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-55177-05

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE